Case 4:17-cr-00111-MSD-LRL Document 341 Filed 03/20/19 Page 1 of 1 PageID# 2781



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Newport News Division



   UNITED STATES OF AMERICA
                                               )
   V.                                          )    CRIMINAL NO. 4:17crl

   ELEONORA PARONUZZI
   a/k/a "Elle"


                                            ORDER


           Upon Motion of the United States the INDICTMENT as to the defendant in the above-

   styled case is hereby DISMISSED.

                                                  Mark S. Davis
                                                  ChiefJudge
                                             Mark S. Davis
                                             Chief United States District Judge

   March             2019
   Norfolk, Virginia


   I ask for this:



  G. Zachary Terwilliger
  United States Attorney

   By:               /s/
   Eric M. Hurt
  Assistant United States Attorney
  Virginia State Bar No. 35765
  Attorney for the United States
  United States Attorney's Office
  Fountain Plaza Three, Suite 300
  721 Lake Front Commons
  Newport News, Virginia 23606
  (757) 591-4000 Office
  (757) 591-0866 Fax
  eric.hurt@,usdoi.gov
